

115 HR 4984 IH: Carryover Equity Act
U.S. House of Representatives
2018-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4984IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2018Ms. Adams (for herself, Mr. David Scott of Georgia, Mr. Kelly of Mississippi, and Mr. Luetkemeyer) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the National Agricultural Research, Extension, and Teaching Policy Act of 1977 to allow
			 for 1890 institutions to carry over an increased percentage of extension
			 funding received during the previous fiscal year.
	
 1.Short titleThis Act may be cited as the Carryover Equity Act. 2.Allowing 1890 institutions to carry over an increased percentage of extension fundingParagraph (4) of section 1444(a) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3221(a)) is amended—
 (1)by striking No more than and inserting the following: For fiscal years ending on or before September 30, 2018, no more than; and (2)by adding at the end the following new sentence: For fiscal years beginning on or after October 1, 2018, the limitation specified in the preceding sentence shall not apply and 100 percent of such funds may be carried forward to the succeeding fiscal year..
			